116 F.3d 486
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Tom I. SARA, Plaintiff-Appellant,v.ITT EDUCATION SERVICES INCORPORATED, a Delaware corporationdoing business in OREGON, Defendant-Appellee.
No. 96-35441.
United States Court of Appeals, Ninth Circuit.
May 30, 1997.Submitted May 9, 1997*

1
Appeal from the United States District Court for the District of Oregon, No. D.C. No. CV-94-01386-JAR;  James A. Redden, District Judge, Presiding.


2
Before:  BRUNETTI and KOZINSKI, Circuit Judges, and LEW,** District Judge.


3
MEMORANDUM***


4
Tom I. Sara appeals the district court's grant of summary judgment in favor of Appellee ITT Education Services, Inc. on Sara's claim for discrimination on the basis of nationality or race under 42 U.S.C. § 2000e.  Sara argues that summary judgment was improper because he stated a prima facie case of racial discrimination.  However, "the mere existence of a prima facie case, based on the minimum of evidence necessary to raise a McDonnell Douglas [Corp. v. Green, 411 U.S. 792 (1973) ], presumption, does not preclude summary judgment."  Wallis v. J.R. Simplot Co., 26 F.3d 885, 890 (9th Cir.1994).  Sara failed to present any evidence that ITT's legitimate reason for discharge, failure to improve as required under the PIP, was a pretext for discrimination.  Id.


5
Sara claims that his evaluations, and possibly his performance, suffered because students mocked him on account of his accent.  See Br. Appellant at 11.  Thus, he seems to suggest, the decline in his performance and/or evaluations that led to his termination was itself the result of national origin discrimination.  However, there is no evidence that the students who gave him poor evaluations were the same ones who mocked him in class, or that ITT knew about the problem.


6
The district court did not err in granting summary judgment.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


**
 Hon.  Ronald S.W. Lew, United States District Judge for the Central District of California, sitting by designation


**
 * This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3